NO. 07-09-0396-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 FEBRUARY 23, 2010
                           _____________________________

                            CARLOS TIJERINA, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                          ______________________________

               FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                     NO. 4162; HONORABLE FELIX KLEIN, JUDGE
                         ______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                          ORDER


       Appearing pro se, Carlos Tijerina filed a document with this court that we

mistakenly treated as a notice of appeal.         Tijerina subsequently filed a document

explaining his original filing was intended to place us on notice of a potential appeal if he

received an unfavorable ruling on matters pending in the trial court. Questioning our

jurisdiction, we offered Tijerina and the State an opportunity to address the issue

further. Neither responded.
      Our appellate jurisdiction in a criminal case extends to judgments and appealable

orders. See Tex. Code Crim. Proc. art. 44.02 (Vernon 2006) (“[a] defendant in any

criminal action has the right of appeal under the rules hereinafter prescribed”); Tex. R.

App. P. 25.2(a)(2) (a defendant “has the right of appeal under Code of Criminal

Procedure article 44.02 and these rules” which the trial court shall certify each time it

“enters a judgment of guilt or other appealable order”). Otherwise, we lack appellate

jurisdiction. In some circumstances, a premature notice of appeal may be effective to

invoke appellate jurisdiction. See Tex. R. App. P. 27.1(b). However, this is not such a

case. According to the correspondence Tijerina filed, the trial court has not yet ruled on

matters he presented to that court for determination.


      Finding we lack jurisdiction of this appeal, it is dismissed.


      It is so ordered.




                                                 Per Curiam

Do not publish.




                                             2